Citation Nr: 1706918	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cellulitis, claimed as bilateral leg disorder, and bilateral venous insufficiency, claimed as circulation problems.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to March 1968.

This appeal comes before the Board of Veterans Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2013 and February 2016, the Board remanded the issues on appeal for additional development. 

FINDING OF FACT

The Veteran has current diagnoses of bilateral leg disability, diagnosed as cellulitis and circulation problems, diagnosed as bilateral venous insufficiency, and it is less likely than not that these conditions are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's claimed bilateral leg disorder and/or circulation problems have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duty to Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

Prior to its decision, the RO provided the Veteran with a notice dated September 2006.  The notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In November 2006, the Veteran underwent a VA examination for bilateral leg disability; and in February 2014 and May 2016, VA examiners reviewed the Veteran's records and provided an opinion on the Veteran's bilateral leg disability and circulation problems.  The Board finds that the examination and opinion are adequate because they were based on consideration of the appellant's prior medical history, examinations, and lay contentions and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016). 




Service Connection

The Veteran served as a U.S. Navy seaman.  In his July 2006 correspondence, the Veteran contended that in 1964, while in boot camp, he was forced to lace his leggings so tightly that he injured his legs.  Today, the Veteran attributes the bilateral leg disorders and circulation problems with his boot camp legging experience. 

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2016).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with cellulitis and legs venous insufficiency condition.  The Veteran's disabilities are not listed in 38 C.F.R. §§ 3.309 (a); therefore, the continuity of symptomology presumption does not apply.  38 C.F.R. §§ 3.309 (a). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's 2016 VA medical opinion shows that he currently has bilateral leg disability, diagnosed as cellulitis and circulation problems, diagnosed as legs venous insufficiency condition.  The Veteran maintains that his current diagnoses began during his period of active service.

The Veteran's service treatment record shows that in June 1964, the Veteran visited a U.S. Navy treating facility for bilateral swollen ankles.  A clinician diagnosed minimal cellulitis, prescribed whirlpool treatment for four days, and excused the Veteran from wearing leggings for five days.  There are no other records of treatment in service for the bilateral leg condition.  The Veteran continued his service as a U.S Navy gun fire control technical aboard a destroyer.  In a March 1968 discharge physical examination report, the military examiner noted no significant history or current lower leg abnormalities.  

Records of care by a private primary care physician from 1971 to 1988 were obtained and associated with the claims file.  In 1988, twenty-four years after the treatment in service, the Veteran's general physician gave the Veteran Quinamm and Trental for unspecified leg issues.  In 1994, a second physician diagnosed the Veteran with deep vein thrombosis.  Starting in 2000, a private neurologist diagnosed mild generalized peripheral neuropathy, with most deficits in the upper extremities and normal motor function of the lower legs.  The neurologist attributed the disorder to diabetes.  Other records of primary care in 2000 showed a history of a myocardial infarction in 1994 and a reference to a damaged vein in the right lower leg.  Records of care from a private dermatologist starting in 2000 show a diagnosis of a several skin disorders including on the lower legs that included a diagnosis of chronic ichthyosis vulgaris (CIV).  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In July 2006, the Veteran submitted an application for benefits for, among other things, a bilateral leg disability.  In a July 2006 statement in support of claim, the Veteran stated that, in boot camp, the tightening of the leggings caused circulation problems which lead to bilateral leg problems.  The bilateral leg problems then caused neuropathy of both right and left legs.   

In a September 2006 exam, the Veteran's doctor noted that the Veteran had neuropathy and that his mother who was probably diabetic also had some neuropathy.

In November 2006, the Veteran underwent a VA medical examination for his bilateral leg disorder.  During the exam, the Veteran stated that he had developed cellulitis during service; however, he denied any other occurrence.  He did state that he had circulation problems in his legs.  The examiner noted that there was no evidence of cellulitis during the Veteran's visit.  After reviewing the Veteran's c-file, medical and CPRS records, the examiner opined that the Veteran's leg problems are most like due to his diabetes, hypertension, elevated triglycerides, peripheral neuropathy and less likely to be related to his in-service treatment for cellulitis.  

In 2007, the RO denied the Veteran's claims for, among other things, bilateral leg disorder.  In his July 2008 notice of disagreement, the Veteran noted that his leg problems began six years before his heart attack and two years before he was diagnosed with borderline diabetes.  The Veteran believes that his current diagnosis of cellulitis is a continuation of his boot camp cellulitis. 

In December 2013, the Board remanded the issue to obtain a VA opinion.  The November 2006 examiner had associated the Veteran's leg disabilities with his diabetes, hypertension, elevated triglycerides, and peripheral neuropathy, but newly received evidence showed that the Veteran had been treated for his legs in 1988 many years before those disabilities were diagnosed.  Another opinion was requested. 

In February 2014, the Veteran submitted several medical articles on the subject of cellulitis.  All authors of the articles reported that the disorder was a spreading bacterial infection of the skin marked by superficial inflammation of the lower limbs and face.  The authors evaluated the various bacterial causes and effective antibiotic therapies.  There was no mention of restriction of the leg such as by tight leggings as an alternative cause.  

In February 2014, an addendum opinion was obtained.  A VA examiner reviewed the file and found that the Veteran's cellulitis and swollen ankles noted in service did not recur and that his current leg circulation deficits were caused by diabetes, hypertension, elevated triglycerides, and peripheral neuropathy.  However, the Board determined that the opinion did not comply with the Board's December 2013 remand orders.  The opinion did not address the 1988 leg treatment.  In additional, the Veteran submitted a release form for private treatment records from Dr. L.  However, the records did not indicate that any efforts were made to obtain the records.

In February 2016, the Board remanded the issue so that the private records from Dr. L could be obtained and associated with the file.  In May 2016, the private treatment records were obtained from Dr. L and associated with the file.  These records showed hospital care following the myocardial infarction in 1994 and contained a diagnosis of deep vein thrombosis of the right leg.  In June 2016, a VA opinion was obtained.  The Board finds that the remand directives have been substantially complied with as to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In May 2016, a VA examiner, after reviewing the Veteran's records, opined that it is less likely than not that the currently diagnosed cellulitis and legs venous insufficiency  are related to the 1964 in-service acute bilateral cellulitis and circulation treated with no other occurrence.  In support of his conclusion, the examiner noted that, in 1988, the Veteran was treated for leg conditions, swelling, pain, cellulitis; no evidence of peripheral arterial disease.  He was treated with quinine for leg cramps and Trental trial for leg pains.  In 1994, the Veteran was hospitalized for acute myocardial infraction included lower extremities, he was negative for arterial disease, but he did have deep vein thrombosis (DVT).  

In 2000, the Veteran was diagnosed with congenital ichthyosis vulgaris (CIV) along with the lower extremities history of cellulitis, edema, recurrent tinea, and toenail infections.  The examiner noted that CIV is a well-recognized predisposing cause of skin infections and cellulitis.  Additionally, CIV is congenital.  The VA examiner opined that CIV is more likely the cause of the Veteran's cellulitis.  

In 2000, hospital care records documented that the Veteran had circulatory problems and diabetic peripheral neuropathy which both contributed to the Veteran's swelling.  The VA examiner opined that legs venous disease with venous insufficiency and swelling is more likely due to post-service development of recurrent legs cellulitis and diabetes mellitus II with peripheral neuropathy of the legs.  

The Board acknowledges that the Veteran is competent and credible to report swollen legs and pain; however, the question of whether there is a relationship or nexus between his disabilities and his service is complex in nature and must be answered by a medical professional with specialized knowledge or training.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  There is no evidence that the Veteran has such knowledge.  See Jandreau v. Nicholas, 492 F.3d 1372, 1377 n.4 (Fed.Cir. 2007). 

Thus, after review of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for the Veteran's leg disability cannot be granted on a direct basis.  There is no credible evidence of a nexus between the Veteran's current disability and the in-service incident of acute cellulitis from tight leggings or any other aspect of military service.

As such, the preponderance of the evidence is against the claim for service connection for a disability; therefore, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 55.


ORDER

Entitlement to service connection for cellulitis and bilateral venous insufficiency is denied.

 
____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


